DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 and 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a servo ring” as recited in claims 7 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it comprises more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because: “a coil” in line 2 and “a resistance value” in line 6.  It is suggested to amend the limitations to clearly state the coil is provided in the non-excitation-actuated electromagnetic brake, and the resistance value is resistance value of the electronic component or the two electrodes.  Appropriate correction is required.
Claim 13 is objected to because: “a control device” does not positively recited to be in relation with a robot arm comprising a non-excitation-actuated electromagnetic brake”.  It is suggested to amend the claim to clearly state how the coil and motor controlled by the control device are related to the coil and motor of the robot arm.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 10 and 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “control device” multiple times in relate to different limitations; however, it is not clear whether “a control device” in the claim is the same or different from “control device” recited in claim 9.
As best understood by the examiner, both “control devices” recited in claims 9 and 10 are either the same or functionally associated with one another.  Therefore, the limitations regarding “control device” in claim 10 appear to be redundant since those limitations have been recited in claim 1, and claim 1 is parent claim of claim 10.
Appropriate correction is required.
Regarding claims 4 and 17, the limitation “a state where the electronic component functions effectively” renders the claims indefinite because the meaning of being “functions effectively” is unclear.  An electronic component will always have a function to a circuit, unless it is malfunctioning; however, the limitation (as best understood by the examiner” does not mean the electronic component is malfunctioning.  Appropriate correction is required.
Regarding claim 7 and 19, the limitation “a servo ring” renders the claim indefinite because it is unclear what the “servo ring” is and how is it function together with the non-excitation-actuated electromagnetic brake to stop the motor.  For examination purpose, the “servo ring” is interpreted as part of the non-excitation-actuated electromagnetic brake.
Regarding claim 20, the limitation “a plurality of the control devices for a non-excitation-actuated electromagnetic brake” renders the claim indefinite because it is unclear how a brake is controlled by a plurality of control devices in light of the disclosure.  As best understood by the examiner, each control device is capable of controlling one or more of the brakes, but it is unclear how and why a brake is controlled by a plurality of control devices.  Appropriate correction is required.
For examination purpose, the limitation is interpreted as if a plurality of control devices for the non-excitation-actuated electromagnetic brakes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (JP 2018113738 A).
Regarding claim 1, Sato discloses a control device (e.g. Fig. 1: 17) for controlling operation of a non-excitation-actuated electromagnetic brake (e.g. Abstract & Fig. 1: 12), which applies the brake when a coil is in a non-excited state and does not apply the brake when the coil is in an excited state, the control device comprising: 
an electronic component (e.g. Fig. 1: 18) comprising two electrodes and having a characteristic that when an inter-terminal voltage of the two electrodes is equal to or higher than a predetermined voltage, a resistance value is lower than when the voltage is lower than the predetermined voltage (e.g. p. 2: inherent feature of Zener diode or varistor); and 
a diode (e.g. Fig. 1: 15) disposed such that a cathode is located on a side having a higher potential than an anode, wherein the coil provided in the non-excitation-actuated electromagnetic brake and the electronic component are connected in series to form a first series circuit (e.g. Fig. 1: brake coil 12 and Zener diode18 are connected in series), the first series circuit and the diode are connected in parallel (e.g. Fig. 1), and the electronic component is connected in series with the coil provided in the non-excitation- actuated electromagnetic brake so as not to be conducted when the inter-terminal voltage is lower than the predetermined voltage, but to be conducted when the inter-terminal voltage becomes equal to or higher than the predetermined voltage (inherent feature of Zener diode).  
Regarding claim 2, Sato discloses the electronic component is a Zener diode or a varistor (e.g. p. 2).  
Regarding claim 4, Sato discloses a switching element (e.g. Fig. 1: 16) which is connected in parallel with the electronic component such that the switching element is a bypass for the electronic component and switches a state between a state where the electronic component functions effectively and a state where the electronic component30 does not function.  
Regarding claim 5, Sato discloses the switching element is a transistor or a field effect transistor (e.g. Fig. 1: 16).  
Regarding claim 6, Sato discloses the non-excitation-actuated electromagnetic brake is attached to a motor to apply a brake to the motor (e.g. Fig. 1: 11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2018113738 A) in view of Yano et al. (US 2018/0271732 A1).
Regarding claim 13, as discussed in claims 1 and 6 above, Sato discloses a non-excitation-actuated electromagnetic brake, which applies the brake when a coil is in a non-excited state and does not apply the brake when the coil is in an excited state, a motor to which the non-excitation-actuated electromagnetic brake is attached; the control device for a non-excitation-actuated electromagnetic brake comprises an electronic component comprising two electrodes and having a characteristic that when an inter-terminal voltage of the two electrodes is equal to or higher than a predetermined voltage, a resistance value is lower than when the voltage is lower than the predetermined voltage and a diode disposed such that a cathode is located on a side having a higher potential than an anode, the coil and the electronic component are connected in series to form a first series circuit, the first series circuit and the diode are connected in parallel, and the electronic component is connected in series with the coil provided in the non-excitation- actuated electromagnetic brake such that the electronic component is not conducted when the inter- terminal voltage is lower than the predetermined voltage, but conducted when the inter-terminal voltage becomes equal to or higher than the predetermined voltage (see rejections of claims 1 and 6 above).
 Sato fails to disclose, but Yano teaches a medical robotic system (e.g. Fig. 1) comprising:  32 
a robot arm (e.g. Fig. 9: 2) comprising an electromagnetic brake (e.g. Fig. 9: 27), a motor (e.g. Fig. 9: 25) to which the electromagnetic brake is attached, and a joint shaft (e.g. Fig. 9: 221) driven by the motor, a robot control device (e.g. Fig. 9: 3) which controls operation of the motor, and a control device (e.g. Fig. 9: 3) for the electromagnetic brake for controlling operation of the electromagnetic brake (e.g. [0059]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Sato with the teachings of Yano to include the control device as disclosed by Sato into the robot controller of Yano to control the electromagnetic brake of the Yano since it is merely simple substitutions of one known element with another (i.e. replacing the electromagnetic brake and the brake control device) according to KSR. 
Regarding claim 8, Sato in combination with Yano discloses a multi-brake system (Yano: Fig. 9 & [0052, 0059]) comprising a plurality of non-excitation-actuated electromagnetic brakes (Abstract of Sato discloses the non-excitation-actuated electromagnetic brakes; Yano teaches the plurality of brakes in [0052, 0059]), a control device for controlling operation of each of the plurality of non-excitation-actuated electromagnetic brakes being provided, and the control device being the control device for a non-excitation-actuated electromagnetic brake according to claim 1.  
Regarding claim 9, Sato in combination with Yano discloses a robot (Yano in Fig. 1) comprising: the control device for a non-excitation-actuated electromagnetic brake according to claim 6 (see rejections of claim 6 above); the non-excitation-actuated electromagnetic brake (Sato: Abstract); the motor to which the non-excitation-actuated electromagnetic brake is attached; a robot arm having at least one joint shaft driven by the motor; and31 a robot control device for controlling operation of the motor (Yano: Fig. 9 and [0052, 0059]).  
Regarding claim 10, Sato in combination with Yano discloses a multi-brake system (Yano: Fig. 9 & [0052, 0059]) comprising a plurality of non-excitation-actuated electromagnetic brakes (Abstract of Sato discloses the non-excitation-actuated electromagnetic brakes; Yano teaches the plurality of brakes in [0052, 0059]) and a control device for controlling operation of each of the plurality of non-excitation-actuated electromagnetic brakes, wherein the control device is a control device for controlling operation of a non-excitation- actuated electromagnetic brake which applies the brake when a coil is in a non-excited state and does not apply the brake when the coil is in an excited state, the control device comprises an electronic component comprising two electrodes and having a characteristic that when an inter-terminal voltage of the two electrodes is equal to or higher than a predetermined voltage, a resistance value is lower than when the voltage is lower than the predetermined voltage and a diode disposed such that a cathode is located on a side having a higher potential than an anode, the coil provided in the non-excitation-actuated electromagnetic brake and the electronic component are connected in series to form a first series circuit, the first series circuit and the diode are connected in parallel, and the electronic component is connected in series with the coil provided in the non-excitation- actuated electromagnetic brake such that the electronic component is not conducted when the inter- terminal voltage is lower than the predetermined voltage, but conducted when the inter-terminal voltage becomes equal to or higher than the predetermined voltage (see rejections of claims 1 and 6 above).  
Regarding claim 11, Yano teaches the control device for a non-excitation-actuated electromagnetic brake is a part of the robot control device (e.g. Fig. 9: 3 & [0052, 0059]).  
Regarding claim 12, Yano teaches a medical robotic system comprising the robot according to claim 9 (e.g. Figs. 1 & 9).  
Regarding claim 14, Yano teaches an instruction device that allows an operator to remotely operate the robot arm, wherein the robot arm holds a medical instrument at a distal end, and the robot control device controls operation of the motor to operate the robot arm based on operation of the instruction device (e.g. Fig. 1: operation device 4 for operating robotic arm to move the surgical table 1).  
Regarding claim 15, Sato discloses the electronic component is a Zener diode or a varistor (e.g. p. 2).  
Regarding claim 17, Sato discloses a switching element (e.g. Fig. 1: 16) which is connected in parallel with the electronic component such that the switching element is a bypass for the electronic component and switches a state between a state where the electronic component functions effectively and a state where the electronic component does not function.  
Regarding claim 18, Sato discloses the switching element is a transistor or a field effect transistor (e.g. Fig. 1: 16).  
Regarding claims 7 and 19, Yano teaches the motor is a servomotor (e.g. [0052]), further comprising: a storage section (e.g. Fig. 9: 3b); and a processor (e.g. Fig. 3a) for executing a program stored in the storage section, wherein when the program stored in the storage section is executed by the processor, and Sato discloses when rotation of the servomotor is about to be stopped by a servo ring (i.e. a component of the brake), the switching element is turned on such that the electronic component does not function effectively (e.g. Abstract & Fig. 1: energizing and de-energizing the brake coil by turning on/off the transistor of the ).  
Regarding claim 20, Yano teaches the robot arm comprises a plurality of the joint shafts, a plurality of the motors, and a plurality of the non-excitation-actuated electromagnetic brakes (e.g. Fig. 9 & [0052, 0059]).
Sato and Yano in combination fails to disclose a plurality of the control devices for a non-excitation-actuated electromagnetic brake.
However, it would have been obvious to one skilled in the art to use a plurality of control devices (instead of a single control device) to control the plurality of brakes as suggested by Yano, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846